Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 1 of 11




                Exhibit B
       Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 2 of 11




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS
                                                          MDL NO. 2724
 PRICING ANTITRUST LITIGATION
                                                          16-MD-2724

                                                          HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO: State                          Civil Action
 Attorneys General Litigation                             Nos.
                                                          17-3768
                                                          19-2407




  PLAINTIFF STATE OF NEW YORK’S REVISED RESPONSES AND OBJECTIONS TO
       DEFENDANTS' FIRST SET OF INTERROGATORIES PROPOUNDED TO
                          THE STATE OF MAINE



         The State of New York, by its Attorney General, pursuant to the Federal Rules of Civil

 Procedure and the Local Rules of this Court, submits these responses and objections to

 Defendants’ First Set of Interrogatories Propounded to the State of New York dated October 31,

 2019 (Interrogatories).

                                      PRELIMINARY STATEMENT

       1.      These responses and objections are based on information presently available to the

Attorney General and are made without prejudice to, and are not a waiver of, the Attorney General’s

right to rely on other facts or documents at trial.

       2.      The Attorney General reserves the right to supplement, clarify, revise, or correct any

or all of its responses and objections, and to assert additional objections or privileges, in subsequent

supplemental response(s).


                                                      1
       Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 3 of 11




        3.      A response or objection is not an admission or acknowledgment that an interrogatory

calls for information that is relevant to the subject matter of this litigation or proportional to the

needs of the case, or that any response would be admissible at any trial.

                                      GENERAL OBJECTIONS

        4.      The Attorney General objects to the Interrogatories, including the Definitions and

Instructions, to the extent that they attempt to impose any obligation on the Attorney General greater

than those imposed or authorized by the Federal Rules of Civil Procedure, the Local Civil Rules of

the United States District Court for the Eastern District of Pennsylvania, or any applicable order of

the Court.

        5.      The Attorney General objects to the Interrogatories to the extent that they request

information protected from disclosure by the attorney-client privilege, the deliberative process

privilege, the common interest privilege, the attorney work product doctrine, and/or any other

applicable privilege or any statute governing the confidentiality of information. When asserting these

privileges, the inclusion of the attorney-client privilege shall not be construed to create any attorney-

client relationship in this action between the Attorney General and any public officials, state

agencies, or governmental entities if such a relationship does not otherwise exist.

        6.      The Attorneys General object to Definition 1 (“Action”) to the extent it would apply

to private litigation in the MDL. The Attorneys General will only respond as to the Plaintiff States’

Actions (Civil Action No. 17-3768 and Civil Action No. 19-2407).

        7.      The Attorney General objects to Definition 3 (“Damages”) as vague to the extent it

includes within the definition of damages all monetary remedies, whether equitable or in law,

including but not limited to disgorgement, damages or restitution for individual consumers or

businesses, civil penalties, parens patriae damages, and attorneys’ fees, costs, investigative expenses

or expert witness fees. The relief requested by the Attorney General specific to any state agencies is
                                                   2
       Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 4 of 11




monetary loss pursued in a proprietary capacity for relevant state agency expenditures on Drugs at

Issue as a result of Defendants’ unlawful anticompetitive conduct.

       8.      The Attorney General objects to Definition 7 (“State Agency”) because it includes

“You” which is later defined as “Plaintiff State and the Attorney General’s office of the State of New

York.” The inclusion of “You” makes the definition of “State Agency” factually incorrect,

overbroad and unduly burdensome. The Attorney General, an elected public official, is the entity

that brought this action and is not a State Agency as that term is used in the Interrogatories.

       9.       The Attorneys General objects to Instruction 1 relative to information “available” to

the Attorneys General to the extent it purports to impose burdens on the Attorneys General beyond

those permitted by the Federal Rules of Civil Procedure.

       10.     The Attorneys General objects to Instruction 1 to the extent it requests information

protected from disclosure by the attorney-client privilege, the deliberative process privilege, the

common interest privilege, the official information privilege, the law enforcement privilege, the

public interest privilege, the attorney work product doctrine, and/or any other applicable privilege or

any statute governing the confidentiality of information.

       11.     The Attorneys General expressly incorporates these General Objections into each

response below. A response many repeat any of the General Objections for emphasis or otherwise.

The failure to repeat any of the General Objections in a particular response does not waive of these

objections.




                                                  3
      Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 5 of 11




           OBJECTIONS AND RESPONSES TO SPECIFIC INTERROGATORIES


INTERROGATORY NO. 1

      Identify each and every State Agency for which the Plaintiff State seeks to recover
 Damages alleged in the Complaints.


       The Attorney General notes that discovery is ongoing and more facts may be ascertained that

are presently unknown to the Attorney General. Accordingly, the Attorney General reserves the right

to supplement this response.

       Without waiving, and subject to, the foregoing General and Specific Objections, the Attorney

General responds as follows:

       The Attorney General is seeking to recover damages suffered by the New York State

Department of Health, whose address is below, based on expenditures for Drugs at Issue:

                      New York State Department of Health
                      Corning Tower
                      Empire State Plaza
                      Albany, NY 12237

       The State Agency identified above is the relevant agency for both the Plaintiff States’

Consolidated Amended Complaint dated June 15, 2018 (Civil Action No. 17-3768) and the

additional Plaintiff States’ Complaint dated May 10, 2019 and amended on October 31, 2019 (Civil

Action No. 19-2407), as amended.

       For all identified State Agencies with expenditures reflected in the MMCAP data that has

been, or subsequently will be, provided relative to the Drugs at Issue in the both Complaints, the

Attorney General may rely on the MMCAP data to support those claims.




                                                 4
      C   a   s   e       2   :   1   6     -   m       d   -   0   2   7   2   4   -   C   M   R   D   o




Dated: January 30, 2020                         STATE OF NEW YORK
                                                LETITIA JAMES
                                                ATTORNEY GENERAL


                                      BY:       /s/ Saami Zain
                                                Saami Zain
                                                Robert Hubbard
                                                Assistants Attorney General
                                                28 Liberty Street
                                                New York, NY 10005
                                                Tel: (212) 416-6360
                                                Fax: (212) 416-6015
                                                Saami.Zain@ag.ny.gov

                                                Counsel for the State of New York




                                                    5
      Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 7 of 11




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2020, I caused a true and correct copy of the foregoing
Plaintiff State of New York’s Revised Responses and Objections to Defendants’ First Set of
Interrogatories Propounded to Plaintiff State of New York to be served via email upon the following
liaison counsel of record:

 Sheron Korpus, Esq.
 Kasowitz Benson Torres LLP
 skorpus@kasowitz.com

 Jan P. Levine, Esq.
 Pepper Hamilton LLP
 levinej@pepperlaw.com

 Saul P. Morgenstern, Esq.
 Arnold & Porter Kaye Scholer LLP
 saul.morgenstern@apks.com

 Chul Pak, Esq.
 Wilson Sonsini Goodrich & Rosati
 Professional Corporation
 cpak@wsgr.com

 Laura S. Shores, Esq.
 Arnold & Porter Kaye Scholer LLP
 laura.shores@apks.com

MDL2724AllDeftsService@pepperlaw.com

                                     By:            /s/ Saami Zain
                                                    Saami Zain
                                                    Assistant Attorney General




                                                6
Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 8 of 11
Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 9 of 11
       Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 10 of 11




                                New York Financial Claims


                                  Heritage                              Teva
                                  Civ. A. No. 17-3678                   Civ. A. No. 19-2407
    What financial claims are you 1. Civil penalties                    1. Civil penalties
    bringing?                     2. Disgorgement                       2. Disgorgement
                                  3. Restitution                        3. Restitution
                                  4. Agency damages                     4. Agency damages
                                  5. Fees and costs                     5. Fees and costs

    On whose behalf are you bringing      1. Civil penalties claims      1. Civil penalties claims
    those claims?                         are brought by the Attorney    are brought by the Attorney
                                          General in an enforcement      General in an enforcement
                                          capacity on behalf of the      capacity on behalf of the
                                          public interest                public interest
                                          2. Restitution and             2. Restitution and
                                          Disgorgement claims are        Disgorgement claims are
                                          brought by the Attorney        brought by the Attorney
                                          General in an enforcement      General in an enforcement
                                          capacity on behalf of the      capacity on behalf of the
                                          public interest                public interest
                                         3. Agency damages claims       3. Agency damages claims
                                         are brought on behalf of       are brought on behalf of
                                         identified agencies§           identified agencies§
                                         4. Costs and attorneys’ fees   4. Costs and attorneys’ fees
                                         are brought on behalf of the   are brought on behalf of the
                                         Attorney General               Attorney General

    What potential information sources 1. Civil penalties are based     1. Civil penalties are based
    support your claims?               on statutory provisions          on statutory provisions
                                       2. Restitution and               2. Restitution and
                                       Disgorgement is based on         Disgorgement is based on
                                       defendants’ profits from         defendants’ profits from
                                       selling drugs at issue, from     selling drugs at issue, from
                                       data and publicly available      data and publicly available
                                       sources (e.g. SEC filings)       sources (e.g. SEC filings)
                                       3. Agency damages are            3. Agency damages are
                                       based on data received by        based on data received by
                                       our expert which may             our expert which may

§
 The agencies New York is seeking recovery on behalf of are included in an interrogatory response
served on defense counsel by the New York Attorney General on December 2, 2019, and revised
on January 30, 2020. They are the New York State Department of Health and agencies with
MMCAP purchases.
(Footnote Continued on Next Page)
                                                                                       Page 1 of 2
     Case 2:16-md-02724-CMR Document 1773-4 Filed 05/19/21 Page 11 of 11




                                       include                        include
                                       purchase/reimbursement         purchase/reimbursement
                                       data from state agencies and   data from state agencies and
                                       from Defendants.**             from Defendants.**
                                       4. The calculation of          4. The calculation of
                                       attorneys fees, costs,         attorneys fees, costs,
                                       investigative expenses, or     investigative expenses, or
                                       expert witness fees will be    expert witness fees will be
                                       governed by federal and        governed by federal and
                                       state law. Fees and costs      state law. Fees and costs are
                                       are based on time spent by     based on time spent by
                                       Attorney General’s Office      Attorney General’s Office
                                       staff and expenses incurred    staff and expenses incurred
                                       by Attorney General’s          by Attorney General’s
                                       Office in this proceeding.     Office in this proceeding.




**
  The State of New York reserves the right to rely on sources of information in addition to the
potential sources of information identified as expert discovery progresses
                                                                                    Page 2 of 2
